Citation Nr: 1118252	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  09-05 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

2. Entitlement to service connection for an acquired psychiatric disorder, to include PTSD. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service from April 1969 to September 1971. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an October 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Atlanta, Georgia, which denied reopening the claim for service connection for PTSD finding that new and material evidence had not been submitted.  

Irrespective of the RO's action, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim of service connection for an acquired psychiatric disorder, to include PTSD.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The issues have been recharacterized to reflect the medical evidence of record.  Although the Veteran claimed service connection for PTSD, as a layperson, he is not competent to self diagnose a specific psychiatric disorder.  VA must consider a claim for service connection for PTSD to include a claim of service connection for any other diagnosed acquired psychiatric disabilities under Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

The issue of service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In a September 1991 rating decision, the RO denied service connection for a psychiatric disorder.  The Veteran did not timely appeal the decision and it is now final.

2.  Evidence received since the September 1991 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disorder and raises a reasonable possibility of substantiating the claim. 


CONCLUSION OF LAW

Evidence received since the RO's September 1991 rating decision is new and material and the criteria to reopen the previously denied claim for service connection for an acquired psychiatric disorder are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the Veteran.

The RO denied service connection for a psychiatric disorder in September 1991 finding there was no complaint or diagnosis of a psychiatric disorder in service, nor any current psychiatric disorder.  The Veteran did not appeal this decision and it became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.160(d) (2010). 

In September 2005 the Veteran filed a claim for service connection for an acquired psychiatric disorder, to include PTSD. 

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  Id.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

The regulations define 'new' evidence as existing evidence not previously submitted to agency decisionmakers.  'Material' evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence received since the September 1991 RO decision includes an August 2005 psychological report which diagnosed the Veteran with PTSD secondary to difficulty in the U.S. Air Force, and major depressive disorder, recurrent, with psychotic features, paranoia. 

This evidence is new and material as it relates to a material element of the claim, specifically evidence that the Veteran has a current psychiatric disorder.  The information submitted since the last final rating decision constitutes new and material evidence within the meaning of 38 C.F.R. § 3.156(a); and reopening the claim is warranted.  38 U.S.C.A. § 5108.


ORDER

New and material evidence sufficient to warrant reopening a claim of service connection for an acquired psychiatric disorder, to include PTSD, having been submitted, the petition to reopen the claim for service connection is granted.


REMAND

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In his PTSD questionnaire, the Veteran reported that he was in the brig for 30 days, and that he was subject to an article 15 which he appealed.  However, the Veteran's personnel record is not currently part of the record and there is no indication that an attempt to obtain the personnel record has been made.  

The Veteran has inconsistently reported that his acquired psychiatric disorder, claimed as PTSD, is related to personal incidents prior to service, and/or is due to an incident at the Air Force Base in Charleston.  The incident occurred when he was changing the fuel filter on an engine on a C-141 and the handle of the fuel cut off was not pulled, resulting in jet fuel pouring out.  He tried to put the filter back in but he couldn't stop the fuel from spilling all over him and flooding the dock.  The Veteran changed his clothes and spent the day and night trying to clean up the spilled fuel.  He reported that he was told there was about three to four thousand pounds spilled on the dock.  The DD-214 identifies the Veteran's specialty as jet engineer mechanic.  In his PTSD questionnaire the Veteran reported the date of the incident as Fall 1969 or Spring 1970.  No attempt to verify the incident with the service department or base records has been made.  
  
As the Veteran did not engage in combat and was not in a combat-like situation, credible supporting evidence from any source showing that his claimed in-service stressor actually occurred is required for him to prevail.  See Cohen v. Brown, 10 Vet. App. 128, (1997).  Under such circumstances, the Veteran's lay testimony regarding the stressor would be insufficient, standing alone, to establish service connection.  A service stressor must be established by official service records or other credible supporting evidence.  38 C.F.R. § 3.304(f) (2010); Pentecost v. Principi, 16 Vet. App. 124 (2002).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the file the Veteran's service personnel records, if available.  Document any negative response.  

2. Ask the Veteran to attempt to narrow the time frame of the jet fuel incident to a 60 day period.  Following the Veteran's response, seek verification from the service department that there was a jet fuel spill on the dock at the U.S. Air Force Base in Charleston, South Carolina, involving the Veteran and/or his unit, 437th FMS. 

3. Review the claim file to ensure that all of the foregoing requested development is completed, arrange for any additional necessary development, to include a VA examination if required, then readjudicate the claim.  If the benefit sought remains denied, issue an SSOC and provide the Veteran and his representative an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


